20-01187-jlg    Doc 1-81      Filed 06/20/20 Entered 06/20/20 20:19:48         Doc 29 Joint
                                      Stip Pg 1 of 12

                                                                                      CLOSED,ECF
                               U.S. District Court
                  Southern District of New York (Foley Square)
                CIVIL DOCKET FOR CASE #: 1:19−cv−09319−AKH

Genger v. Genger et al                                     Date Filed: 10/08/2019
Assigned to: Judge Alvin K. Hellerstein                    Date Terminated: 02/18/2020
Related Case: 1:19−cv−09365−AKH                            Jury Demand: None
Case in other court: State Court−County, 17−02008          Nature of Suit: 380 Personal Property:
                                                           Other
Cause: 28:1452 R&R re motions to remand (non−core)
                                                           Jurisdiction: Federal Question
Petitioner
Orly Genger                                  represented by Michael Paul Bowen
beneficiary of The Orly Genger 1993                         Kasowitz, Benson, Torres LLP (NYC)
Trust                                                       1633 Broadway
                                                            New York, NY 10019
                                                            (212)506−1700 x1903
                                                            Fax: (212)506−1800
                                                            Email: mbowen@kasowitz.com
                                                            ATTORNEY TO BE NOTICED


V.
Respondent
Dalia Genger                                 represented by Judith Lisa Bachman
as trustee of The Orly Genger 1993 Trust                    Solo Practice
                                                            100 Park Avenue, 16th Floor
                                                            New York, NY 10017
                                                            845−639−3210
                                                            Fax: 845−634−5410
                                                            Email: jlbesq_99@yahoo.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Respondent
Sagi Genger 1993 Trust                       represented by John Dellaportas
                                                            Emmet, Marvin & Martin LLP
                                                            120 Broadway
                                                            New York, NY 10271
                                                            212−238−3000
                                                            Fax: 212−238−3100
                                                            Email: jdellaportas@emmetmarvin.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

Respondent
Orly Genger 1993 Trust                       represented by Adam Lewis Pollock
                                                            Pollock Cohen LLP
                                                                                                    1
20-01187-jlg    Doc 1-81     Filed 06/20/20 Entered 06/20/20 20:19:48               Doc 29 Joint
                                     Stip Pg 2 of 12

                                                               60 Broad Street, 24th Floor
                                                               New York, NY 10004
                                                               212−337−5361
                                                               Email: Adam@PollockCohen.com
                                                               ATTORNEY TO BE NOTICED

Trustee
Deborah J. Piazza
Successor Chapter 7 Trustee of
bankruptcy estate of Orly Genger


 Date Filed     #   Page Docket Text
 10/08/2019     1         NOTICE OF REMOVAL from Surrogates Court, County of New York. Case
                          Number: 0017−2008. (Filing Fee $ 400.00, Receipt Number
                          ANYSDC−17740986).Document filed by Orly Genger. (Attachments: # 1
                          Exhibit 1: OTSC with Temporary Restraints (6/24/09), # 2 Exhibit 2: OTSC
                          with Temporary Restraints (7/01/09), # 3 Exhibit 3: Affidavit in Opp. to
                          Respondent's Motion to Dismiss (8/04/09), # 4 Exhibit 4: Supp. Order to Show
                          Cause with Temporary Restraints (8/18/09), # 5 Exhibit 5:OTSC to Supp Court's
                          7.1.09 Confirmed 8.18.09 Order (7/16/10), # 6 Exhibit 6: Notice of Motion For
                          Leave to Amend Petition (9/22/10), # 7 Exhibit 7: Affidavit in Support of
                          Motion For Leave To Amend Petition (9/22/10), # 8 Exhibit 7: Affidavit in
                          Support of Motion For Leave To Amend Petition (9/22/10)(Part 2), # 9 Exhibit
                          8: Affirmation in Resp. to Motion for Leave to Amend Petition (9/23/10), # 10
                          Exhibit 9:Stipulation Withdrawing OTSC signed 7.16.10 (9/24/10), # 11 Exhibit
                          10: Reply Affidavit (9/30/10), # 12 Exhibit 11: Decision (10/12/10), # 13
                          Exhibit 12: Amended Stipulation (10/20/10), # 14 Exhibit 13: Decision
                          (10/21/10), # 15 Exhibit 14: Notice of Motion to Dismiss (11/04/10), # 16
                          Exhibit 15: Affidavit in Opp. to Respondent's Motion to Dismiss (11/16/10), #
                          17 Exhibit 16 Reply Affirmation In Support Of Motion to Dismiss (11/22/10), #
                          18 Exhibit 17 Stipulation Adjourning Motion to Dismiss (11/22/10), # 19
                          Exhibit 18 Notice of Entry (1/10/11), # 20 Exhibit 19 Second Amended Verified
                          Petition and Request for TRO (1/10/11), # 21 Exhibit 20 Notice of Change of
                          Address (8/28/12), # 22 Exhibit 21 Notice of Substitution of Attorneys
                          (9/10/12), # 23 Exhibit 22 Petition for A Compulsory Accounting and Related
                          Relief (10/10/12), # 24 Exhibit 23Affidavit of Service (10/16/12), # 25 Exhibit
                          24 Third Amended Verified Petition (10/17/12), # 26 Exhibit 24 Third Amended
                          Verified Petition (10/17/12)( Part 2), # 27 Exhibit 25Affirmation In Support Of
                          Motion to Dismiss Third Amended Petition (11/19/12), # 28 Exhibit 26 Citation
                          (11/20/12), # 29 Exhibit 27 Notice of Appearance and Admission of Service
                          (12/05/12), # 30 Exhibit 28: Notice of Motion to Dismiss Third Amended
                          Petition (12/05/12), # 31 Exhibit 29 Stipulation Adjourning Return Date of
                          Citation of Petition (12/05/12), # 32 Exhibit 30 Stipulation Adjourning Return
                          Date of Respondent's Motion to Dismiss (1/08/13), # 33 Exhibit 31 Stipulation
                          Adjourning Return Date of Respondent's Motion to Dismiss (1/17/13), # 34
                          Exhibit 32 Memo of Law In Support Of Petitioner's OTSC (2/14/13), # 35
                          Exhibit 33 Affirmation in Support of Petitioner's OTSC (2/14/13), # 36 Exhibit
                          33 Affirmation in Support of Petitioner's OTSC (2/14/13)(part 2), # 37 Exhibit
                          33 Affirmation in Support of Petitioner's OTSC (2/14/13)(Part 3), # 38 Exhibit
                          34: Sworn Statement of Orly Genger In Support of Her OTSC (2/14/13), # 39

                                                                                                            2
20-01187-jlg   Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48               Doc 29 Joint
                                  Stip Pg 3 of 12


                      Exhibit 34: Sworn Statement of Orly Genger In Support of Her OTSC
                      (2/14/13)(Part 20, # 40 Exhibit 35 Affidavit of Service (2/14/13), # 41 Exhibit
                      36 Order to Show Cause (2/19/13), # 42 Exhibit 37 Affidavit of Service
                      (2/25/13), # 43 Exhibit 38 Affidavit of Service (2/27/13), # 44 Exhibit
                      39Memorandum of Law In Support of Petitioner's Opp. to Motion to Dismiss
                      (2/27/13), # 45 Exhibit 40 Attorney's Statement in Opp. to Respondent's Motion
                      to Dismiss (2/27/13), # 46 Exhibit 40 Attorney's Statement in Opp. to
                      Respondent's Motion to Dismiss (2/27/13)(Part 2), # 47 Exhibit 41 Appendix
                      Exhibits (2/27/13), # 48 Exhibit 41 Appendix Exhibits (2/27/13)(Part 2), # 49
                      Exhibit 42 Memorandum in Opp. to Motion for Preliminary Injunction Against
                      Trustee (3/01/13), # 50 Exhibit 43 Affirmation of R. Meister in Opp. to Motion
                      for Preliminary Injunction Against Trustee (3/01/13), # 51 Exhibit 43
                      Affirmation of R. Meister in Opp. to Motion for Preliminary Injunction Against
                      Trustee (3/01/13)(part 2), # 52 Exhibit 43: Affirmation of R. Meister in Opp. to
                      Motion for Preliminary Injunction Against Trustee (3/01/13)(Part 3), # 53
                      Exhibit 43: Affirmation of R. Meister in Opp. to Motion for Preliminary
                      Injunction Against Trustee (3/01/13)(Part 4), # 54 Exhibit 44: Affirmation of J.
                      Dellaportas on Behalf of Respondent Sagi Trust (3/01/13), # 55 Exhibit 44:
                      Affirmation of J. Dellaportas on Behalf of Respondent Sagi Trust (3/01/13) (Part
                      2), # 56 Exhibit 45 Affidavit of J. D. Anderson (3/01/13), # 57 Exhibit 46
                      Affidavit of Service (3/01/13), # 58 Exhibit 47 Stipulation (3/11/13), # 59
                      Exhibit 48 Decision (3/21/13), # 60 Exhibit 49 Accounting By Trustee
                      (5/09/13), # 61 Exhibit 50 Petition for Judicial Settlement of Account of Trustee
                      (5/09/13), # 62 Exhibit 51 Supp. Affirmation in Connection with the Pending
                      Motion to Dismiss (6/19/13), # 63 Exhibit 52 Decision (7/15/14), # 64 Exhibit
                      53 Decision (7/24/14), # 65 Exhibit 54 Affirmation of Bryan D. Leinbach
                      (8/05/14), # 66 Exhibit 55 Affirmation of Service (8/08/14), # 67 Exhibit 56
                      Notice of Motion to Dismiss OTSC and Third Amended Petition (9/19/14), # 68
                      Exhibit 57 Verified Affirmation of J. Dellaportas in Support of Motion to
                      Dismiss (9/22/14, # 69 Exhibit 57 Verified Affirmation of J. Dellaportas in
                      Support of Motion to Dismiss (9/22/14)(Part 2), # 70 Exhibit 58 : Amended
                      Notice of Motion to Dismiss OTSC and Third Amended Petition (9/24/14), # 71
                      Exhibit 58:Amended Notice of Motion to Dismiss OTSC and Third Amended
                      Petition (9/24/14)(part 2), # 72 Exhibit 59Beneficiary O. Genger Memo of Law
                      in Opp to Sagi Trust Motion to Dismiss OTSC (10/23/14), # 73 Exhibit 60
                      Affirmation of Bryan D. Leinbach (10/23/14), # 74 Exhibit 61 Stipulation
                      (11/05/14), # 75 Exhibit 62 A. Sternberg Reply Memo of Law in Further
                      Support of Motion to Dismiss (11/06/14), # 76 Exhibit 63Order Appointing
                      Guardian Ad Litem (12/11/14), # 77 Exhibit 64 Appearance and Consent of
                      Guardian ad Litem in a Misc. Proceeding (12/22/14), # 78 Exhibit 65 Notice of
                      Appearance (12/26/14), # 79 Exhibit 66 admission of Service of The Sagi Trust
                      Motion to Dismiss 15−03−11 −, # 80 Exhibit 67 Supplemental Notice of
                      Appearance (3/12/15), # 81 Exhibit 68 Affirmation of S. Riker, Esq. In
                      Response to D. Genger's Motion to Dismiss (3/12/15), # 82 Exhibit 69
                      Admission of Service of The Dalia Genger Motion to Dismiss (3/12/15), # 83
                      Exhibit 70 Decision (4/09/15), # 84 Exhibit 71 Decision (4/22/15), # 85 Exhibit
                      72 Supplemental Citation (5/06/15), # 86 Exhibit 73 Notice of Appeal (5/12/15),
                      # 87 Exhibit 74 Affirmation of B. D. Leinbach (6/19/15), # 88 Exhibit 75
                      Verified Affirmation of J. Dellaportas in Support of Motion to Dismiss
                      (7/07/15), # 89 Exhibit 75 Verified Affirmation of J. Dellaportas in Support of
                      Motion to Dismiss (7/07/15)(Part 2), # 90 Exhibit 75 Verified Affirmation of J.
                      Dellaportas in Support of Motion to Dismiss (7/07/15)(Part 3), # 91 Exhibit 75
                                                                                                          3
20-01187-jlg   Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48              Doc 29 Joint
                                  Stip Pg 4 of 12


                      Verified Affirmation of J. Dellaportas in Support of Motion to Dismiss
                      (7/07/15)(Part 4), # 92 Exhibit 75 Verified Affirmation of J. Dellaportas in
                      Support of Motion to Dismiss (7/07/15)(part 5), # 93 Exhibit 76 Second Supp.
                      Notice of Motion to Dismiss Third Verified Amended Petition (7/08/15), # 94
                      Exhibit 76 Second Supp. Notice of Motion to Dismiss Third Verified Amended
                      Petition (7/08/15)( Part 2), # 95 Exhibit 76 Second Supp. Notice of Motion to
                      Dismiss Third Verified Amended Petition (7/08/15)( Part 3), # 96 Exhibit 76
                      Second Supp. Notice of Motion to Dismiss Third Verified Amended Petition
                      (7/08/15)( Part 4), # 97 Exhibit 77 Verified Notice of Appearance (8/07/15), #
                      98 Exhibit 78 Updated Notice of Motion to Dismiss Third Verified Amended
                      Petition (8/25/15), # 99 Exhibit 79 Amended Notice Resetting Return Date of
                      Motion to Dismiss (8/25/15), # 100 Exhibit 80 Affirmation in Response to S.
                      Genger 1993 Trust's Supp. Motion to Dismiss (8/25/15), # 101 Exhibit 81
                      Stipulation (9/16/15), # 102 Exhibit 82 O. Genger Memo of Law in Opp. to S.
                      Genger 1993 Trust's Motion to Dismiss (10/13/15), # 103 Exhibit 82 O. Genger
                      Memo of Law in Opp. to S. Genger 1993 Trust's Motion to Dismiss
                      (10/13/15)(part 2), # 104 Exhibit 82 O. Genger Memo of Law in Opp. to S.
                      Genger 1993 Trust's Motion to Dismiss (10/13/15)(part 3), # 105 Exhibit 82 O.
                      Genger Memo of Law in Opp. to S. Genger 1993 Trust's Motion to Dismiss
                      (10/13/15)(Part 4), # 106 Exhibit 83 O. Genger Response to Dalia's
                      Unauthorized Supp. Filing on Her Motion to Dismiss (10/13/15), # 107 Exhibit
                      83 O. Genger Response to Dalia's Unauthorized Supp. Filing on Her Motion to
                      Dismiss (10/13/15)(part 2), # 108 Exhibit 83 O. Genger Response to Dalia's
                      Unauthorized Supp. Filing on Her Motion to Dismiss (10/13/15)(Part 3), # 109
                      Exhibit 83 O. Genger Response to Dalia's Unauthorized Supp. Filing on Her
                      Motion to Dismiss (10/13/15)(part 4), # 110 Exhibit 83 O. Genger Response to
                      Dalia's Unauthorized Supp. Filing on Her Motion to Dismiss (10/13/15)(Part 5),
                      # 111 Exhibit 83 O. Genger Response to Dalia's Unauthorized Supp. Filing on
                      Her Motion to Dismiss (10/13/15)(Part 6), # 112 Exhibit 84 Affirmation of S.
                      Riker, Esq. in Opp. to The Sagi Trust's Motion to Dismiss (10/20/15), # 113
                      Exhibit 85 Stipulation Adjourning the Motions to Dismiss the Third Amended
                      Petition (10/23/15), # 114 Exhibit 86 The S. Genger 1993 Trust's Reply Memo
                      in Further Support of Motion to Dismiss (11/04/15), # 115 Exhibit 87 Notice of
                      Appearance (2/14/17), # 116 Exhibit 88 Substitution of Counsel (2/15/17), # 117
                      Exhibit 89 Stipulation of Withdrawal of Counsel (2/15/17), # 118 Exhibit 90
                      Affirmation of Service (2/16/17), # 119 Exhibit 91 Notice of Change of Firm
                      Name (4/14/17), # 120 Exhibit 92 Decision (6/21/17), # 121 Exhibit 93 Notice
                      of Entry (7/13/17), # 122 Exhibit 94 Answer of D. Genger to Third Amended
                      Petition (7/31/17), # 123 Exhibit 95 Answer of Sagi Genger 1993 Trust
                      (7/31/17), # 124 Exhibit 96 Amended Answer of D. Genger to Third Amended
                      Petition and Cross−Petition (8/22/17), # 125 Exhibit 97 Notice of Motion to
                      Dismiss Cross−Petition (9/08/17), # 126 Exhibit 98 Memo of Law in Support of
                      Petitioner's Motion to Dismiss D. Genger's Cross−Petition (9/08/17), # 127
                      Exhibit 99 Affirmation of M. Bowen (9/08/17), # 128 Exhibit 100 Opposition
                      Affirmation on Behalf of Sagi Trust (Corrected) (9/23/17), # 129 Exhibit 101
                      Memo of Law of D. Genger in Opp. to O. Genger Motion to Dismiss
                      Cross−Petition (9/25/17), # 130 Exhibit 102 Affirmation of J. Bachman in Opp.
                      to Motion to Dismiss Cross−Petition (9/24/17), # 131 Exhibit 102 Affirmation
                      of J. Bachman in Opp. to Motion to Dismiss Cross−Petition (9/24/17)(Part 2), #
                      132 Exhibit 103 Opposition Affirmation on Behalf of Sagi Trust (9/26/17), #
                      133 Exhibit 104 Affirmation of Service (9/26/17), # 134 Exhibit 105 Reply
                      Affirmation of M. Bowen in Support of Orly's Motion to Dismiss Cross−Petition
                                                                                                        4
20-01187-jlg    Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48                         Doc 29 Joint
                                   Stip Pg 5 of 12


                       (10/02/17), # 135 Exhibit 106 Affirmation of Service (10/02/17), # 136 Exhibit
                       107 Stipulation to Adjourn Motion to Dismiss (10/02/17), # 137 Exhibit 108
                       Memorandum in Opp. to Motion to Dismiss (10/09/17), # 138 Exhibit 109
                       Affirmation of S. Riker, Esq. in Response to O. Genger Motion to Dismiss Cross
                       Petition (10/13/17), # 139 Exhibit 110 Stipulation to Adjourn Motion to Dismiss
                       (10/16/17), # 140 Exhibit 111 Notice of Substitution (12/14/17), # 141 Exhibit
                       112 Notice of Bankruptcy (7/16/19), # 142 Exhibit 113 Decision
                       (8/20/19))(Bowen, Michael) (Entered: 10/08/2019)
 10/08/2019     2      CIVIL COVER SHEET filed. (Bowen, Michael) (Entered: 10/08/2019)
 10/09/2019            CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled
                       action is assigned to Judge Alvin K. Hellerstein. Please download and review
                       the Individual Practices of the assigned District Judge, located at
                       http://nysd.uscourts.gov/judges/District. Attorneys are responsible for providing
                       courtesy copies to judges where their Individual Practices require such. Please
                       download and review the ECF Rules and Instructions, located at
                       http://nysd.uscourts.gov/ecf_filing.php. (dnh) (Entered: 10/09/2019)
 10/09/2019            Magistrate Judge Stewart D. Aaron is so designated. Pursuant to 28 U.S.C.
                       Section 636(c) and Fed. R. Civ. P. 73(b)(1) parties are notified that they may
                       consent to proceed before a United States Magistrate Judge. Parties who wish to
                       consent may access the necessary form at the following link:
                       http://nysd.uscourts.gov/forms.php. (dnh) (Entered: 10/09/2019)
 10/09/2019            Case Designated ECF. (dnh) (Entered: 10/09/2019)
 10/14/2019     3      MOTION to Transfer Case . Document filed by Orly Genger.(Bowen, Michael)
                       (Entered: 10/14/2019)
 10/14/2019     4      MEMORANDUM OF LAW in Support re: 3 MOTION to Transfer Case . .
                       Document filed by Orly Genger. (Bowen, Michael) (Entered: 10/14/2019)
 10/17/2019     5      NOTICE of Statement pursuant to Bank. P. 9027(e)(3). Document filed by Dalia
                       Genger. (Attachments: # 1 Certificate of Service)(Bachman, Judith) (Entered:
                       10/17/2019)
 10/21/2019     6      NOTICE of Petitioner's Statement Pursuant to Federal Rule of Bankruptcy
                       Procedure 9027(E)(3). Document filed by Sagi Genger 1993 Trust. (Khinchuk,
                       Beth) (Entered: 10/21/2019)
 10/21/2019     7      NOTICE of Statement pursuant to Rule 9027(e)(3) re: 1 Notice of
                       Removal,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,. Document filed by Orly Genger 1993
                       Trust. (Pollock, Adam) (Entered: 10/21/2019)
 10/22/2019     8      NOTICE of Statement pursuant to Rule 9027(e)(3) (corrected) re: 7 Notice
                       (Other). Document filed by Orly Genger 1993 Trust. (Pollock, Adam) (Entered:
                       10/22/2019)
 10/23/2019     9      CONSENT LETTER MOTION for Extension of Time to File Response/Reply
                       as to 3 MOTION to Transfer Case . to November 6, 2019 addressed to Judge
                       Alvin K. Hellerstein from Adam Pollock dated Oct. 23, 2019. Document filed
                       by Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 10/23/2019)
 10/24/2019    10      ORDER granting 9 Letter Motion for Extension of Time to File Response/Reply
                       re 3 MOTION to Transfer Case . So Ordered. (Responses due by 11/6/2019.)

                                                                                                                   5
20-01187-jlg    Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48                Doc 29 Joint
                                   Stip Pg 6 of 12


                       (Signed by Judge Alvin K. Hellerstein on 10/24/19) (yv) (Entered: 10/24/2019)
 11/06/2019    11      MEMORANDUM OF LAW in Opposition re: 3 MOTION to Transfer Case .
                       (motion to transfer is moot). Document filed by Orly Genger 1993 Trust.
                       (Pollock, Adam) (Entered: 11/06/2019)
 11/07/2019    12      MOTION to Remand to State Court . Document filed by Orly Genger 1993
                       Trust.(Pollock, Adam) (Entered: 11/07/2019)
 11/07/2019    13      MEMORANDUM OF LAW in Support re: 12 MOTION to Remand to State
                       Court . . Document filed by Orly Genger 1993 Trust. (Pollock, Adam) (Entered:
                       11/07/2019)
 11/07/2019    14      DECLARATION of Christopher K. Leung in Support re: 12 MOTION to
                       Remand to State Court .. Document filed by Orly Genger 1993 Trust. (Pollock,
                       Adam) (Entered: 11/07/2019)
 11/12/2019    15      LETTER MOTION for Extension of Time to File Response/Reply as to 12
                       MOTION to Remand to State Court . addressed to Judge Alvin K. Hellerstein
                       from Michael P. Bowen dated November 12, 2019. Document filed by Orly
                       Genger.(Bowen, Michael) (Entered: 11/12/2019)
 11/12/2019    16      LETTER addressed to Judge Alvin K. Hellerstein from Adam Pollock dated
                       Nov. 12, 2019 re: Kasowitz letter of Nov. 12 (ECF No. 15). Document filed by
                       Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 11/12/2019)
 11/12/2019    17      ORDER granting 15 Letter Motion for Extension of Time to File
                       Response/Reply: So ordered. (Signed by Judge Alvin K. Hellerstein on
                       11/12/2019) (jwh) (Entered: 11/12/2019)
 11/12/2019    18      JOINT MOTION to Remand to State Court (Joinder in Prior Motion).
                       Document filed by Dalia Genger, Sagi Genger 1993 Trust.(Dellaportas, John)
                       (Entered: 11/12/2019)
 11/25/2019    19      NOTICE OF APPEARANCE by Judith Lisa Bachman on behalf of Dalia
                       Genger. (Bachman, Judith) (Entered: 11/25/2019)
 12/23/2019    20      LETTER MOTION for Extension of Time to File Response/Reply as to 12
                       MOTION to Remand to State Court . (seeking 2nd 45−day adjournment of
                       opposition, on behalf of newly−appointed Trustee) addressed to Judge Alvin K.
                       Hellerstein from Adam Pollock dated Dec. 23, 2019. Document filed by Orly
                       Genger 1993 Trust.(Pollock, Adam) (Entered: 12/23/2019)
 12/23/2019    21      ORDER granting 20 Letter Motion for Extension of Time to File
                       Response/Reply. So Ordered. (Signed by Judge Alvin K. Hellerstein on
                       12/23/19) (yv) (Entered: 12/23/2019)
 12/23/2019    22      LETTER addressed to Judge Alvin K. Hellerstein from Adam Pollock dated
                       Dec. 23, 2019 re: correcting the previous letter (dkt. #20). Document filed by
                       Orly Genger 1993 Trust.(Pollock, Adam) (Entered: 12/23/2019)
 02/05/2020    23      LETTER MOTION for Extension of Time (seeking 3rd 45−day adjournment of
                       opposition, on behalf of newly−appointed Trustee) addressed to Judge Alvin K.
                       Hellerstein from Adam Pollock dated Feb. 5, 2020. Document filed by Orly
                       Genger 1993 Trust..(Pollock, Adam) (Entered: 02/05/2020)
 02/05/2020    24
                                                                                                        6
20-01187-jlg    Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48                  Doc 29 Joint
                                   Stip Pg 7 of 12


                       ORDER terminating 23 Letter Motion for Extension of Time. As stated in my
                       Individual Rules, See Rule 2.B, I do not accept letter motions. If the parties wish
                       to transfer the case, they must file a motion or joint stipulation. (Signed by Judge
                       Alvin K. Hellerstein on 2/5/20) (yv) (Entered: 02/05/2020)
 02/07/2020    25      LETTER addressed to Judge Alvin K. Hellerstein from Rocco A. Cavaliere,
                       Esq. dated February 7, 2020 Document filed by Deborah J. Piazza..(Cavaliere,
                       Rocco) (Entered: 02/07/2020)
 02/10/2020    26      LETTER addressed to Judge Alvin K. Hellerstein from Judith Bachman, Esq.
                       dated February 10, 2020 re: Stipulation to extension of time. Document filed by
                       Dalia Genger..(Bachman, Judith) (Entered: 02/10/2020)
 02/11/2020    27      ORDER REGULATING PROCEEDINGS. To clarify the record, the parties are
                       hereby directed as follows : 1. No later than 5:00 p.m. on February 14, 2020, the
                       parties shall submit a joint letter to the Court, and uploaded to the docket, stating
                       whether all parties agree to a transfer of this matter to the bankruptcy court. 2. If
                       all parties agree, the joint letter shall attach an updated stipulation. 3. If any
                       party does not agree that a transfer is proper, the reason for that party's
                       opposition shall also be included in the joint letter. See Alvin K. Hellerstein,
                       Individual Rules at 2.E. This opposition should explain, at least, why transfer of
                       this case is not required by the Southern District of New York's Amended
                       Standing Order of Reference, 12 Misc. 32, dated February 1, 2012, which
                       provides that, "Pursuant to 28 U.S.C. Section 157(a) any or all cases under title
                       11 and any or all proceedings arising under title 11 or related to a case under
                       title 11 are referred to the bankruptcy judges for this district." If necessary, upon
                       receipt of a letter evincing disagreement, the Court will impose a briefing
                       schedule for formal motions. See Alvin K. Hellerstein, Individual Rules at 2.B
                       ("Letter motions or oppositions will not be accepted."). 4. Finally, the joint letter
                       shall include the parties' views−or agreement, as the case may be−on whether
                       the pending motion to transfer this case to the Western District of Texas, ECF
                       No. 3, is moot. See ECF No. 15 ("[L]ast week... the bankruptcy court transferred
                       venue of the bankruptcy case to New York.... [G]iven the ordered change in
                       venue, the previously filed motions to transfer the removed cases to Texas are
                       moot, but any motion or stipulation in that regard also must await appointment
                       of the new trustee."). In order to, inter alia, allow the Court time to review the
                       above−ordered letter submission, the letter request dated February 5, 2020,
                       seeking a 45−day extension for the Bankruptcy Trustee to respond to the
                       pending remand motions, is granted. SO ORDERED. (Signed by Judge Alvin K.
                       Hellerstein on 2/11/20) (yv) (Entered: 02/12/2020)
 02/14/2020    28      LETTER addressed to Judge Alvin K. Hellerstein from Rocco A. Cavaliere,
                       Esq. dated 2/14/2020 re: Response to the Court's Order Regulating Proceedings
                       dated February 11, 2020. Document filed by Deborah J. Piazza..(Cavaliere,
                       Rocco) (Entered: 02/14/2020)
 02/18/2020    29      JOINT STIPULATION AND ORDER CONFIRMING REFERRAL OF
                       REMOVED SURROGATE COURT ACTIONS TO BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK: NOW, upon all pleadings
                       and proceedings heretofore had herein, the parties to this Stipulation, by their
                       respective counsel, agree to the following: 1. The Removed Surrogate Court
                       Actions, including the determination of the pending Remand Motions, shall be
                       referred to the Bankruptcy Court for further determination by the Bankruptcy

                                                                                                               7
20-01187-jlg   Doc 1-81   Filed 06/20/20 Entered 06/20/20 20:19:48                 Doc 29 Joint
                                  Stip Pg 8 of 12


                      Court. 2. The Orly Genger Trust disputes that the Removed Surrogate Court
                      Actions arise under Title 11 or arise in or are related to a case under Title 11,
                      and reserves all rights concerning the arguments made in its Remand Motions.
                      The Orly Genger Trust's consent to referral of the Removed Surrogate Court
                      Actions to the Bankruptcy Court who will consider the Remand Motions should
                      not be deemed a waiver of any arguments the Trust may have concerning the
                      Bankruptcy Court's lack of jurisdiction over the Removed Surrogate Court
                      Actions. 3. The Trustee shall have until March 31, 2020 to respond to the
                      Remand Motions. The Orly Genger Trust shall have until April 24, 2020 to reply
                      to any responses received to the Remand Motions, as further set forth in this
                      Order. (Signed by Judge Alvin K. Hellerstein on 2/18/2020) (mml) (Entered:
                      02/18/2020)
 02/18/2020           Set/Reset Deadlines: Responses due by 3/31/2020 Replies due by 4/24/2020.
                      (mml) (Entered: 02/18/2020)
 02/18/2020           Transmission to the Civil Case Openings Clerk. Transmitted re: 29 Stipulation
                      and Order to the Civil Case Openings Clerk for case processing. (mml) (Entered:
                      06/18/2020)
 02/18/2020           Transmission to Office of the Clerk of Court. Transmitted re: 29 Stipulation and
                      Order to the Office of the Clerk of Court for processing. (mml) (Entered:
                      06/18/2020)
 02/18/2020           CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C.
                      Southern District of New York to the United States District Court − Western
                      District of Texas. This case is being transferred to the Western District of Texas
                      to be decided in connection with and decided by the Bankruptcy Court in the
                      WDTX (pursuant to directions from Chambers). (mml) (Entered: 06/18/2020)




                                                                                                           8
20-01187-jlg Doc 1-81 Filed 06/20/20
      Case 1:19-cv-09319-AKH          Entered
                               Document        06/20/20
                                         29 Filed       20:19:48
                                                   02/18/20  Page 1Doc
                                                                    of 429 Joint
                              Stip  Pg 9 of 12
       Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 5 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In the Matter of the Application of Orly
Genger, to Remove Dalia Genger as Trustee of
The Orly Genger 1993 Trust Established on           SONY Case No. l 9-cv-09319-AKH
Dec. 13, 1993 by Arie Genger, grantor.


Orly Genger, beneficiary of The Orly Genger
1993 Trust,

                                     Petitioner,    N.Y. County Surrogate Court
                   V.                               Index No. 2008-0017

Dalia Genger, as trustee of The Orly Genger
1993 Trust, and The Sagi Genger 1993 Trust,

                                     Respondents.


In the Petition of DALIA GENGER, as Trustee
of the Orly Gengerl993 Trust Established on         SONY Case No. 19-cv-09365-AKH
Dec.13, 1993 by Arie Genger, grantor.

Dalia Genger, trustee of the Orly Genger 1993
Trust,

                                     Petitioner,    N.Y. County Surrogate Court
                   v.                               Index No. 2008-0017/E

Orly Genger, Arie Genger, Glenclova
Investment Company, TR Investors, LLC,
New TR Equity I, LLC, New TR Equity II,                          USDCSDNY
LLC, Trans-Resources, Inc., Arnold Broser,                       DOCUMENT
David Broser, John Does 1-20, and Jane Does                      ELECTRO NI CALLY FILED
1-20,

                                     Respondents.
                                                               I DOC #:
                                                                  ~--~-E FILED: .1-\J -)D




             JOINT STIPULATION AND ORDER CONFIRMING REFERRAL
            OF REMOVED SURROGATE COURT ACTIONS TO BANKRUPTCY
                COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


{Clicnt/086201/1/02018931.DOC; I }


                                                                                            9
20-01187-jlg Doc 1-81 Filed 06/20/20
      Case 1:19-cv-09319-AKH          Entered
                               Document        06/20/20
                                        29 Filed        20:19:48
                                                   02/18/20  Page 2Doc
                                                                    of 429 Joint
                              Stip Pg 10 of 12
       Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 6 of 8




        WHEREAS, on July 12, 2019 (the "Petition Date"), Orly Genger commenced a case (the

"Bankruptcy Case") by filing a voluntary petition for relief under chapter 7 of the United States

Code (the "Bankruptcy Code") in the Bankruptcy Court for the Western District of Texas (the

"Texas Bankruptcy Court");

        WHEREAS, while the Bankruptcy Case was pending in the Texas Bankruptcy Court,

counsel for Ron Satija, the prior trustee appointed in the Debtor's Case, pursuant to 28 U.S.C. §

1452 and Bankruptcy Rule 9027, on October 8 and 9, 2019, removed two surrogate court actions

that were pending in New York County Surrogate's Court styled as (i) Orly Genger, beneficiary

of the Orly Genger 1993 Trust v. Dalia Genger, as trustee of the Orly Genger 1993 Trust, and the

Sagi Genger 1993 Trust, Index No. 2008-0017, and (ii) Dalia Genger, as trustee of the Orly

Genger 1993 Trust v. Orly Genger, et al., Index No. 2008-0017/E (the "Removed Surrogate

Court Actions") to the Southern District of New York, with the further intention of transferring

the Removed Surrogate Court Actions to the Texas Bankruptcy Court;

         WHEREAS, on November 7 and 8, 2019, Michael Oldner, the Trustee of the Orly

Genger 1993 Trust (the "Orly Genger Trust") filed, in this Court, motions to remand (the

"Remand Motions") the Removed Surrogate Court Actions back to the Surrogate Court;

         WHEREAS, by order dated November 7, 2019, the Texas Bankruptcy Court transferred

the Bankruptcy Case to the Bankruptcy Court for the Southern District of New York, whereby

Honorable James L. Garrity is now presiding as Bankruptcy Judge in the Bankruptcy Case, Case

No. 19-13895 (JLG);

         WHEREAS, on December 11, 2019, Deborah J. Piazza was appointed as the successor

Chapter 7 trustee in the Bankruptcy Case;




{Clicnt/086201/1/02018931.DOC;l }               2

                                                                                                    10
20-01187-jlg Doc 1-81 Filed 06/20/20
      Case 1:19-cv-09319-AKH          Entered
                               Document        06/20/20
                                        29 Filed        20:19:48
                                                   02/18/20  Page 3Doc
                                                                    of 429 Joint
                             Stip  Pg 11 of 12
       Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 7 of 8




        WHEREAS, as contemplated by the Southern District of New York's Amended

Standing Order dated February I, 2012, the parties now desire that the above-captioned matters,

including the Remand Motions, be referred to the Bankruptcy Court for further determination by

the Bankruptcy Court.

         NOW, upon all pleadings and proceedings heretofore had herein, the parties to this

Stipulation, by their respective counsel, agree to the following:

         1.        The Removed Surrogate Court Actions, including the determination of thJ

pending Remand Motions, shall be referred to the Bankruptcy Court for further determination by

the Bankruptcy Court.

         2.        The Orly Genger Trust disputes that the Removed Surrogate Court Actions arise

under Title 11 or arise in or are related to a case under Title 11, and reserves all rights concerning

the arguments made in its Remand Motions. The Orly Genger Trust's consent to referral of the
                                                                                                     I
Removed Surrogate Court Actions to the Bankruptcy Court who will consider the Remand

Motions should not be deemed a waiver of any arguments the Trust may have concerning the

Bankruptcy Court's lack of jurisdiction over the Removed Surrogate Court Actions.

         3.        The Trustee shall have until March 31, 2020 to respond to the Remand Motions.

The Orly Genger Trust shall have until April 24, 2020 to reply to any responses received to the

Remand Motions.

         4.        Each party that executes this Joint Stipulation represents that he or she is duly

authorized to execute this Joint Stipulation on behalf of the respective parties hereto and that

each such party has full knowledge and has consented to the terms of this Joint Stipulation.

         5.        This Joint Stipulation may be executed in counterparts, each of which shall be

deemed an original but all of which together shall constitute one and the same instrument, and it




{Client/08620I/I/02018931.DOC; I }                 3

                                                                                                         11
20-01187-jlg Doc 1-81 Filed 06/20/20
      Case 1:19-cv-09319-AKH          Entered
                               Document        06/20/20
                                        29 Filed        20:19:48
                                                   02/18/20  Page 4Doc
                                                                    of 429 Joint
                              Stip Pg 12 of 12
       Case 1:19-cv-09319-AKH Document 25 Filed 02/07/20 Page 8 of 8




shall constitute sufficient proof of this Joint Stipulation to present any copy, copies or facsimiles

signed by the parties hereto to be charged.

Dated: New York, New York
       February 7, 2020

 TARTER KRINSKY & DROGIN LLP                       POLLOCK COHEN LLP
 Attorneys for Deborah J. Piazza,                  Attorneys for the Orly Genger 1993 Trust,
 Chapter 7 Trustee                                 through Michael Oldner, Trustee


 By:      ls/Rocco A. Cavaliere                     By:    IslAdam Pollock
          Rocco A. Cavaliere                               Adam Pollock
           1350 Broadway, 11th Floor                       60 Broad Street
          New York, New York 10018                         New York, New York 10004
          (212) 216-8000                                   (212) 337-5361



SO ORDERED:

Dated: New York, New York
       February 11, 2020



Hb~    ~ ~~7 ' ti.t..
   RABL<-AL~ K. HELLERSTEIN
UNITED STATES DISTRICT JUDGE




 {Clicnl/086201/1/02018931.DOC;J }                4

                                                                                                        12
